Citation Nr: 0021113	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-25 475	)	DATE
	)
	)

From the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and June 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes.  The veteran subsequently relocated, and his claims 
folder was transferred to the Chicago, Illinois, RO.  When 
this matter was previously before the Board in April 1999, it 
was remanded for further development.  

The Board observes that, in prosecuting this claim, the 
veteran, in January 1999, selected AMVETS to represent him.  
In an October 1999 memorandum, however, that organization 
indicated that it was withdrawing its power of attorney, 
"effectively immediately."  


REMAND

In the April 1999 remand, the Board noted the medical 
evidence revealed that the veteran suffered from, among other 
disabilities, liver disease, a history of bronchitis, post-
traumatic stress disorder (PTSD), substance induced mood 
disorder, as well as alcohol and cocaine dependence.  
Further, the Board observed that in their June 1998 rating 
decision the RO had not rated either bronchitis or the 
appellant's hepatitis C positive status.  Citing the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Roberts v. Derwinski, 2 Vet. App. 387 (1992), the 
Board indicated that the matter had to be remanded.  In doing 
so, the Board explained that in Roberts, the Court held that 
"[b]efore a total and permanent disability rating can be 
awarded, an evaluation must be performed under the Schedule 
for Rating Disabilities to determine the percentage of 
impairment caused by each disability."  Id. at 390.

In remanding the matter, the Board further observed that it 
had been several years since the veteran had been afforded a 
complete VA pension examination.  The Board concluded that a 
comprehensive VA physical examination was necessary to 
evaluate each of the veteran's disabilities before a decision 
on the appeal could be made.  The Board also noted that 
pertinent VA medical records were outstanding.  Moreover, the 
Board indicated that it was unclear whether the veteran was 
receiving disability benefits from the Social Security 
Administration (SSA), and that those records, if outstanding, 
needed to be associated with the claims folder.  In this 
regard, the Board notes that a September 1995 VA psychosocial 
assessment report reflects that the veteran reported that he 
had a claim for disability benefits pending with the SSA.

A review of the claims folder reveals that, since the April 
1999 remand, VA outpatient treatment and hospitalization 
records have been associated with the claims folder.  Also 
associated with the claims folder are records reflecting the 
veteran's participation in the VA Vocational Rehabilitation 
program.  However, there are notations in the claims folder 
dated in July 1999, explaining that a VA examination was not 
conducted because there was "not enough information."  
Moreover, in addition to there being no indication in the 
claims folder that such an examination was ever scheduled, 
there is no evidence that the RO attempted to obtain the 
veteran's records from the SSA.  In this regard, the Board 
notes that the Court has held,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board has no discretion and must remand this 
claim for compliance of the directives contained in the April 
1999 remand.

Further, subsequent to the May 1999 remand, the Court decided 
the case of Tetro v. West, 13 Vet. App. 404 (2000).  In that 
case, citing the decision of the United States Court of 
Appeals for the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court held that VA must obtain 
relevant SSA records.  Id. at 411-12.  Indeed, in Tetro, the 
Court held that VA's failure to obtain SSA records predating 
the Board's 1990 decision denying the veteran's claim for 
nonservice-connected pension benefits precluded that 
determination from becoming final.  Id.  Moreover, the Court 
recently reiterated this principle in Simmons v. West, 13 
Vet. App. 501 (2000), explaining that VA was better suited 
than a veteran in obtaining this evidence.  Id. at 508.

As noted above, subsequent to the April 1999 remand, VA 
outpatient treatment, hospitalization and vocational 
rehabilitation records have been associated with the claims 
folder.  Those records reflect that, on several occasions, 
the veteran was noted to be homeless and unemployed.  
However, as the RO indicated in its October 1999 rating 
action, a copy of which was included in the Supplemental 
Statement of the Case (SSOC) dated that same month, an August 
2, 1999, entry states that the veteran reported that he had 
been employed at a local hospital for four months.  In fact, 
the entry further reflects that the veteran indicated that he 
had approximately $1000.00 in savings.  Moreover, an August 
12, 1999, entry reflects that the veteran identified his 
employer as Vencor Hospital, whose address was reported as 
"4058 W. Melrose" in Chicago, Illinois.  In confirming and 
continuing the denial of his entitlement to these benefits in 
the October 1999 rating action, the RO reasoned, without 
explanation, that the veteran was "gainfully employed" and 
thus did not meet the qualifications of a permanent and total 
disability rating.  The evidence used to conclude that the 
veteran was actually earning a "living wage" was not, 
however, explained.  Cf. Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991) (The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.)  

Moreover, the Board observes that a July 31, 1999, outpatient 
treatment entry reflects that the veteran was unemployed.  
Additionally, a September 1999 VA hospitalization report 
shows that the examiner assigned a Global Assessment of 
Functioning (GAF) Scale score of 25, which according to 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), indicates that the examiner believed that 
the veteran was unemployable.  Indeed, several GAF scores 
dated since 1999, ranging from 22 to 41, similarly suggest 
that the examiners concluded that the veteran was 
unemployable.  

Hence, the Board finds the conclusion that the veteran is 
employed somewhat questionable in light of:  (1) the 
veteran's reported homeless status; (2) the numerous VA 
outpatient treatment and hospitalization records and reports, 
which reflect that he has been diagnosed as having bipolar 
disorder, PTSD, alcohol and polysubstance abuse, substance 
abuse induced mood disorder, depression and dysthymia; (3) 
the recently assigned GAF scores suggesting the veteran's 
inability to work; and (4) the absence of any objective 
evidence that he is employed and earning a "living wage."  
Moreover, with regard to the fourth basis, the Board notes 
that, although the RO had the identity of the veteran's 
reported employer, it made no attempt to contact that 
employer to ascertain whether the appellant was indeed 
employed there, and if so, the duration of his employment or 
the extent of any wage income.  As such, the Board concludes 
that further development is warranted.  

Therefore, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes any 
additional records of treatment by VA, 
and particularly at the Westside Medical 
Center in Chicago, Illinois; his 
participation in any VA Vocational 
Rehabilitation Program; as well as any 
records from any facility or source 
identified by the appellant.  The aid of 
the veteran in securing these records, to 
include providing any necessary 
authorization, must be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified of same.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  The RO must 
carefully document their efforts to 
fulfill this development action.

3.  The RO should contact Vencor 
Hospital, whose address was reported as 
"4058 W. Melrose" in Chicago, Illinois, 
and inquire whether the veteran is 
currently or has been employed there.  If 
Vencor Hospital responds that the veteran 
is or has been employed there, the RO 
should ascertain the duration of his 
employment as well as his earnings.

4.  The RO should arrange for the veteran 
to undergo a VA pension examination, 
including evaluation by appropriate VA 
examiners, to determine the nature, 
extent and severity of all disabilities 
found to be present.  The examiner(s) 
must describe the impact of the veteran's 
disabilities on his industrial 
adaptability.  All appropriate diagnostic 
testing deemed necessary to render 
clinically supported diagnoses should be 
administered.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The veteran's 
claims folders and a copy of this Remand 
must be made available to the examiners 
prior to the examination(s).  Any 
diagnosed disorder must be evaluated for 
the specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the appellant's recorded 
medical and vocational history.  Each 
examiner should describe what types of 
employment activities are limited because 
of the disorders and whether or not 
sedentary employment is feasible.  In 
addition, a mental health professional 
must assign a GAF score that is 
consistent with DSM-IV and explain what 
the assigned score means.  In doing so, 
the examiner must specifically comment on 
the reports of the veteran's recent 
psychiatric treatment, to specifically 
include the GAF scores assigned by those 
VA examiners.

In examining any musculoskeletal disorder 
the examining physician must specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and as 
required by DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Prior to the examination, the veteran 
should be notified of the result of his 
failure to report for the scheduled 
examination(s).  If the appellant fails 
to report for the examination(s), this 
fact should be noted in the claims folder 
and a copy of notification of the 
examinations should also be associated 
with the claims folder.  

All pertinent symptomatology and findings 
must be reported in detail in the 
examination reports and these reports 
should be typed.  The reports, including 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any of the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, as well as any 
other development it deems appropriate, 
the RO should readjudicate the veteran's 
claim of entitlement to a permanent and 
total disability rating for pension 
purposes on the basis of all the evidence 
of record.  In doing so, the RO must 
assign a rating for each of the veteran's 
disabilities consistent with the criteria 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (1999); as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts.  Any 
disability which is found to be the 
result of the veteran's own misconduct 
must be specifically noted as such in the 
RO's rating decision.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished an SSOC and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


